Citation Nr: 0534289	
Decision Date: 12/19/05    Archive Date: 12/30/05

DOCKET NO.  00-00 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUE

Entitlement to an effective date prior to August 20, 1997, 
for the grant of service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Veteran represented by:  Bryant S. Banes, Attorney


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran served on active duty from February 1964 to 
February 1968.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 1999 RO decision, which denied an 
effective date earlier than August 20, 1997 for the grant of 
service connection for PTSD.    

In May 2002, the veteran appeared at the RO and testified at 
a hearing conducted by the undersigned Veterans Law Judge.  A 
transcript of that hearing has been associated with the 
claims file.  

In a July 2002 decision, the Board denied an effective date 
prior to August 20, 1997 for the grant of service connection 
for PTSD.  As noted in that decision, the veteran had 
withdrawn claims for an increased rating for PTSD and 
residuals of a fracture of the right hand little finger and 
for service connection for hypertension.  

Thereafter, the veteran appealed the July 2002 Board decision 
to the United States Court of Appeals for Veterans Claims 
(Court).  In a July 2002 Order, the Court granted a Joint 
Motion to Remand of the parties (the VA Secretary and the 
veteran), vacated the Board's July 2002 decision, and 
remanded the case back to the Board pursuant to 38 U.S.C. § 
7252(a) for readjudication consistent with the Motion.  In 
November 2003, the Board remanded the case to the RO for 
additional development, after which the RO returned the case 
to the Board for further consideration.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claim decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all other evidence necessary for an 
equitable disposition of the claim.

2.  Service connection for PTSD was denied by the RO in an 
unappealed rating decision of March 1988; an application to 
reopen the claim of service connection for PTSD was received 
by the RO on August 20, 1997, and based on the receipt of new 
and material evidence, the RO reopened the claim and granted 
service connection for PTSD, effective on August 20, 1997.  


CONCLUSION OF LAW

The March 1988 RO decision, which denied service connection 
for PTSD, is final; an effective date for the grant of 
service connection for PTSD prior to August 20, 1997, the 
date of receipt of an application to reopen the claim with 
new and material evidence, is not warranted.  38 U.S.C. 
§ 4005(c) (1982); 38 U.S.C.A. §§ 5110, 7104, 7105 (West 
2002); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1987); 38 C.F.R. 
§  3.400 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), eliminated the concept of a well-
grounded claim and redefined the obligations of VA with 
respect to its duties to notify and to assist a claimant.  In 
August 2001, VA issued regulations to implement the VCAA.  66 
Fed. Reg. 45,620 (Aug. 29, 2001), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2004).  The VCAA and its 
implementing regulations are applicable to the claim decided 
herein.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has strictly complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating this claim does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

A.  Duty to Notify

The Court has indicated that notice under the VCAA should 
contain the following four elements:  (1) notice of the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) notice of the information and 
evidence that VA will seek to provide; (3) notice of the 
information and evidence the claimant is expected to provide; 
and, (4) a request to the claimant to provide VA with all 
relevant evidence and argument pertinent to the claims at 
issue.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).

Relevant to the duty to notify, the Court has also indicated 
that notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction 
(RO).  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).  In Pelegrini II, the Court clarified that 
VA's regulations implementing amended section 5103(a) apply 
to cases pending before VA on November 9, 2000, even if the 
RO decision was issued before that date, and that, where 
notice was not mandated at the time of the initial RO 
decision, it was not ipso facto error to provide remedial 
notice after such initial decision.  See Pelegrini, 
18 Vet. App. at 115, 119-120.

In the instant case, VCAA notice was sent to the veteran 
following the initial RO decision denying the claim sought 
herein, which was prior to the enactment of the VCAA.  In any 
event, as explained herein below, the notice complied with 
the requirements of the VCAA as interpreted by the Court in 
Pelegrini II.  Furthermore, there was a lack of prejudice in 
terms of the timing of the VCAA notice.  While VCAA notice 
was not sent until after the initial unfavorable RO decision, 
it was sent prior to the certification and transfer of the 
case to the Board for consideration in October 2005, and the 
veteran was offered ample opportunity to present evidence or 
argument in support of his appeal.  Accordingly, the Board 
finds that there is no prejudice to the veteran in proceeding 
to adjudicate the claim.  

In the VCAA notice sent to the veteran in May 2004, the RO 
generally advised him of what was required to prevail on his 
claim, what specifically VA had done and would do to assist 
in the claim, and what information and evidence the veteran 
was expected to furnish.  The RO specifically informed the 
veteran that VA would assist him in obtaining records from 
private and Federal government facilities such as VA, if 
properly identified, but that the veteran had to provide both 
identifying information and a signed release for VA to obtain 
private records on his behalf.  The RO requested the veteran 
to send any evidence in his possession that pertained to his 
claim.    

Additionally, the RO informed the veteran of the information 
and evidence needed to substantiate his claim in the rating 
decision of July 1999, statement of the case issued to him in 
November 1999, and supplemental statement of the case issued 
to him in August 2004.  See 38 U.S.C.A. §§ 5102, 5103.  In 
these documents the RO informed the veteran of the reasons 
for which his claim was decided the way it was and the 
evidence it had considered in deciding the claim.  In the 
statement of the case and supplemental statement of the case, 
the RO advised the veteran of the legal criteria governing 
entitlement to the benefits sought on appeal, with particular 
reference to 38 C.F.R. § 3.159 and the United States Code 
cites relevant to the VCAA in the supplemental statement of 
the case.  Further, the statement of the case and 
supplemental statement of the case provided the veteran an 
opportunity to identify or submit any evidence he wished to 
be considered in connection with his appeal.  Thus, through 
the documents mailed to the veteran, the RO informed the 
veteran of the information and evidence needed to 
substantiate his claim.  See 38 U.S.C.A. §§ 5102, 5103.  

With regard to notification, all the VCAA requires is that 
the duty to notify is satisfied, and that claimants be given 
the opportunity to submit information and evidence in support 
of their claims.  Once this has been accomplished, due 
process in regard to notification has been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 
Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (2003) 
(harmless error).  In this case, based on the information the 
RO has provided to the veteran, as referenced above, VA has 
satisfied its obligation to notify.  

B.  Duty to Assist

Relevant to its obligation to assist a claimant, VA has also 
made reasonable efforts to identify and obtain relevant 
records in support of the veteran's claim.  38 U.S.C.A.§ 
5103A (a), (b) and (c).  The veteran was afforded a personal 
hearing before the undersigned in May 2002.  He has not 
identified any specific records, such as treatment records, 
for the RO to obtain on his behalf.  VA has not conducted 
medical inquiry in an effort to substantiate the claim (see 
38 U.S.C.A.§ 5103A(d)) for the reason that adjudication of an 
earlier effective date claim is largely based on the 
historical record.  Additional medical inquiry is not only 
unnecessary but pointless, and it is difficult to identify 
what additional assistance VA could lend to the veteran to 
substantiate such claim.  The veteran has not identified any 
additional evidence that should be considered in connection 
with his claim.  Accordingly, the Board finds that there is 
no prejudice to the veteran in proceeding to adjudicate the 
claim.  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA "is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant); Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993) (holding that when the 
Board addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether he has been prejudiced thereby).  The Board thus 
finds that VA has done everything reasonably possible to 
notify and assist the veteran and that the record is ready 
for appellate review.  

II.  Earlier Effective Date

The veteran claims that the effective date of the grant of 
service connection for PTSD should be prior to August 20, 
1997, the date that the RO assigned.  He argues that an 
effective date retroactive to the time he originally filed a 
claim for service connection for PTSD in 1987 is warranted.  
He claims that he was diagnosed with PTSD on a VA examination 
in January 1988 and continued to have problems thereafter, 
and that the RO failed to obtain available service personnel 
records in connection with his original claim that would have 
clearly substantiated a stressor in support of his PTSD 
diagnosis.  He also maintains that, contrary to what the RO 
has indicated, he had in fact filed an appeal of the initial 
RO decision in 1988, which denied his original claim of 
service connection for PTSD, and that his claim was therefore 
still active.  

The effective date for an award of service connection and 
disability compensation, based on an original claim, is the 
day following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise, the date of receipt 
of claim, or date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a), (b)(1); 38 C.F.R. § 3.400, (b)(2).  

In this case, the veteran was separated from active duty in 
February 1968.  The claims file shows that his initial 
compensation claim relative to PTSD was received by the RO in 
October 1987.  The file discloses no earlier formal or 
informal claim for this particular benefit.  See 38 U.S.C.A. 
§ 5101; 38 C.F.R. §§ 3.151, 3.155; Crawford v. Brown, 5 Vet. 
App. 33 (1993).  

This original claim was denied by the RO in a March 1988 
rating decision.  The RO notified the veteran of the decision 
and his appellate rights in an April 1988 letter.  As he did 
not initiate an appeal by the filing of a notice of 
disagreement (i.e., by April 1, 1989), the March 1988 RO 
decision is considered final.  38 U.S.C. § 4005(c) (1982); 38 
C.F.R. §§ 3.104, 19.129, 19.192 (1987).  

Inasmuch as the March 1988 RO decision is final, the 
effective date of the grant of service connection for PTSD 
must be determined in relation to a subsequent reopened claim 
supported by new and material evidence.  A final decision can 
be reopened upon the submission of new and material evidence.  
38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156; Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  

The law provides that when a claim is reopened with new and 
material evidence after a final disallowance, the effective 
date of service connection will be the date of VA receipt of 
the claim to reopen, or the date entitlement arose, whichever 
is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q), (r).  

After the RO's last final disallowance of the claim in March 
1988, the next application to reopen the claim for service 
connection for PTSD was received from the veteran on August 
20, 1997.  In a May 1998 rating decision, the RO reopened the 
claim based on new and material evidence received since the 
final March 1988 RO decision, and on consideration of all the 
evidence the RO granted service connection for PTSD, 
effective on August 20, 1997.  

The RO assigned the earliest effective date legally permitted 
in this case, for the grant of service connection for PTSD, 
that is, the date of RO receipt of the application to reopen 
the claim supported by new and material evidence.  No earlier 
effective date is permitted by law in this case.  

The veteran argues that he did in fact appeal the original 
rating decision of March 1988, which denied his PTSD claim, 
by filing a notice of disagreement with the RO.  He testified 
that he did not know what the VA did with his paperwork.  His 
wife testified that they did not keep a copy of the 
paperwork.  Of record is a statement from the veteran's 
brother, dated in September 2002, indicating that he had 
hand-carried the appeal papers for the veteran to the RO 
located in Waco, Texas in 1988, and gave those papers to a 
certain veterans counselor with the Texas Veterans Commission 
(the veteran testified that the counselor is now deceased).  

A careful review of the record does not substantiate the 
veteran's claim that he had filed a timely appeal of the 
March 1988 rating decision.  Between the date of the RO's 
March 1988 rating decision and the date of the RO's receipt 
of the application to reopen the PTSD claim on August 20, 
1997, the file discloses no evidence of the veteran's intent 
to file either an appeal with regard to the March 1988 
decision or an application to reopen his PTSD claim.  Thus, 
as noted, after a final disallowance, the operative date for 
purposes of assigning an effective date for an award of 
service connection is the date of VA receipt of the claim to 
reopen or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q), (r).  For the 
above-stated reasons, August 20, 1997 is the correct 
effective date for the award of service connection for PTSD.  

The veteran also argues that an earlier effective date is in 
order because he was clearly diagnosed with PTSD by the VA in 
1988, in connection with his original claim of service 
connection for PTSD, and that VA failed to fulfill its duty 
to assist him in substantiating his claim by obtaining 
available service personnel records that would have 
established a stressor sufficient to support his diagnosis of 
PTSD.  He testified that, while he had not furnished the RO 
with a specific stressor statement, his personnel records 
would have shown that he participated in many combat 
operations. 

As noted, the veteran did not appeal the March 1988 RO 
decision, which was based in part on the findings of a 
January 1988 VA examination, which contained a diagnosis of 
PTSD.  It is his assertion, and not fact, that he was 
adversely affected by the RO's failure in 1988 to obtain all 
of his service personnel records.  He sincerely believes that 
a review of his entire personnel record would have shown the 
necessary evidence of stressor verification to support the 
PTSD diagnosis, thus justifying an award of service 
connection at that time.  In this regard, the Board notes 
that the veteran has not specifically claimed clear and 
unmistakable error in the March 1988 RO rating decision, and 
as such it has not been adjudicated.  In any case, the Board 
takes notice of the ruling in Cook v. Principi, 318 F.3d 1334 
(Fed. Cir. 2002), which held that a purported failure in the 
duty to assist cannot give rise to clear and unmistakable 
error, nor does it result in "grave procedural error" so as 
to vitiate the finality of a prior, final decision.  
Therefore, in this case, the Board cannot entertain the 
argument that a failure in the duty to assist by the VA 
rendered the rating decision of March 1988 non-final by 
reason of the commission of any "grave procedural error."


ORDER

An effective date prior to August 20, 1997, for the grant of 
service connection for PTSD, is denied.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


